COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Decker, Judges Beales and Russell
UNPUBLISHED



              HASAAN S. WILLIAMS
                                                                              MEMORANDUM OPINION**
              v.     Record No. 1209-21-2                                         PER CURIAM
                                                                                   JULY 5, 2022
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                                            Edward A. Robbins, Jr., Judge

                               (Stephen A. Mutnick; Winslow, McCurry & MacCormac, PLLC, on
                               brief), for appellant.

                               (Jason S. Miyares, Attorney General; Victoria Johnson, Assistant
                               Attorney General, on brief), for appellee.


                     Appellant Hasaan S. Williams appeals an August 30, 2021 order imposing three years and

              seven months of his previously suspended sentences. Williams contends that the trial court

              improperly considered “information regarding the facts of an underlying case that was dismissed

              and information about a drug investigation that was not relevant to the violation.” He also argues

              that the trial court “erred in imposing a sentence that was not commensurate with the facts of the

              case.” After examining the briefs and record in this case, the panel unanimously holds that oral

              argument is unnecessary because “the appeal is wholly without merit.” Code § 17.1-403(ii)(a);

              Rule 5A:27(a). We affirm the decision of the trial court.




                      Justice Russell participated in the decision of this case prior to his investiture as a
              Justice of the Supreme Court of Virginia.
                     **
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                           BACKGROUND

        “In accordance with familiar principles of appellate review, the facts will be stated in the

light most favorable to the Commonwealth, [as] the prevailing party at trial.” Poole v.

Commonwealth, 73 Va. App. 357, 360 (2021) (quoting Gerald v. Commonwealth, 295 Va. 469, 472

(2018)). In doing so, we discard any of appellant’s conflicting evidence, and regard as true all

credible evidence favorable to the Commonwealth and all inferences that may reasonably be drawn

from that evidence. Gerald, 295 Va. at 473.

        In February 2017, the trial court convicted Williams of possession with intent to distribute a

Schedule I or II controlled substance, possession with intent to distribute a Schedule I or II

controlled substance on prohibited property, and felony eluding. The trial court sentenced Williams

to a total of twenty years of incarceration with eighteen years and seven months suspended,

conditioned upon his good behavior for a period of twenty years. In March 2021, the trial court

convicted Williams of possession of a firearm by a convicted felon. Based on the new conviction,

the trial court issued a show-cause order and capias for Williams.

        At the revocation hearing, Williams conceded that he had violated the conditions of his

previously suspended sentences by sustaining the new conviction. Williams’s mother testified that

Williams was “very active in the community,” “work[ed] with children,” and tried “to be a role

model for” them as a way of “correct[ing] some of his mistakes.” Since his release from prison, he

had been spending more time with family, and he was “trying to be a different person.” In addition,

Williams was supporting his family with a delivery service.

        During argument, the Commonwealth proffered that the underlying convictions (from 2017)

arose after Williams drove into a school parking lot as an officer attempted to stop his car for a

traffic violation. Williams “took off around the parking lot in the vehicle [driving] at a high rate of

speed.” He then exited the car, leaving it running with two unrestrained children inside, and ran into

                                                  -2-
the woods (where officers discovered a bag of heroin). The Commonwealth further proffered that a

passerby found a gun inside a Doritos bag at a spot where Williams had made a sharp turn. The

Commonwealth informed the trial court that Williams had been found not guilty of possession of

the firearm in that incident.

        The Commonwealth also proffered that the 2021 conviction stemmed from an investigation

in which local and federal authorities observed Williams make “numerous hand-to-hand [drug]

transactions” over the course of six months. Officers executed a search warrant at Williams’s

house, where they “found an extremely large amount of cash” along with ammunition and two

firearms. Williams claimed ownership of the cash but denied knowing anything about the firearms.

The Commonwealth argued that Williams had not changed his ways very much and asked that the

trial court impose “some active incarceration.”

        Williams countered that the trial court should disregard the information about the gun found

in the 2016 incident because he was found not guilty of that offense. He agreed with the

Commonwealth’s “version of the events” but not its “interpretation of the events.” He emphasized

that the drug investigation revealed no evidence of anyone “going to buy drugs from him” and that

the search found no drugs in his home. He argued that the search warrant was obtained simply

because he still knew people he had known before going to prison. Despite having been convicted

of possessing the firearms found during the search, Williams claimed that they belonged to a

woman who had been staying with him. Finally, Williams argued that he was not the same person

he had been in 2016 and was working to contribute to his family and the community. Accordingly,

he asked the trial court to impose a sentence that would let him be with his children. In allocution,

Williams emphasized that he had a successful delivery service, that he had completed supervised

probation and a substance abuse program, that he had paid all the fines and restitution he owed, that

he was rebuilding his relationship with his children, and that he was giving back to the community.

                                                  -3-
       The trial court emphasized that a sentencing decision is individualized and discussed

Williams’s convictions for possession of narcotics with intent to distribute, eluding police, and

possession of a firearm as a convicted felon. The trial court also reviewed what it described as

“quite a bit of mitigation,” including that Williams had completed probation, had demonstrated his

“willingness to undertake [his] parental responsibilities,” and had maintained a relationship with his

children. After considering the evidence in aggravation and mitigation, the trial court determined

that it was appropriate to revoke Williams’s suspended sentences and to sentence him to three years

and seven months of active incarceration. This appeal follows.

                                             ANALYSIS

                                  A. The Commonwealth’s proffer

       Williams argues that the trial court erred by considering irrelevant evidence presented by the

Commonwealth in a proffer during argument on sentencing. He contends that the allegations that

he possessed a gun during the events that led to his convictions in 2017 and that he had been the

target of a drug investigation were irrelevant and overly prejudicial.1 He emphasizes that he was

acquitted of the firearms charge and that there was no evidence that he was involved in any of the

hand-to-hand drug transactions observed during the investigation.

       Rule 5A:18 provides, “No ruling of the trial court or the Virginia Workers’

Compensation Commission will be considered as a basis for reversal unless an objection was



       1
           Williams also argues that the trial court violated his right to confront witnesses by
admitting hearsay evidence regarding the drug investigation. Rule 5A:20(c) provides, in relevant
part, “the brief must list, clearly and concisely and without extraneous argument, the specific errors
in the rulings below . . . upon which the party intends to rely.” “Only assignments of error listed in
the brief will be noticed by this Court.” Rule 5A:20(c)(1). Williams’s assignments of error suggest
that the trial court erred only by considering irrelevant and prejudicial information and imposing a
sentence that was “not commensurate with the facts of the case.” As those assignments of error do
not encompass his constitutional argument, we will not consider it. See Kirby v. Commonwealth,
264 Va. 440, 444-45 (2002) (declining to notice arguments not encompassed by an assignment of
error).
                                                   -4-
stated with reasonable certainty at the time of the ruling, except for good cause shown or to

enable this Court to attain the ends of justice.” “The purpose of this contemporaneous objection

requirement is to allow the trial court a fair opportunity to resolve the issue at trial, thereby

preventing unnecessary appeals and retrials.” Creamer v. Commonwealth, 64 Va. App. 185, 195

(2015). Williams recognizes that he did not preserve his arguments for appeal but asks that we

consider them under Rule 5A:18’s ends of justice exception.

        “‘The ends of justice exception is narrow and is to be used sparingly,’ and applies only in

the extraordinary situation where a miscarriage of justice has occurred.” Holt v. Commonwealth,

66 Va. App. 199, 209 (2016) (quoting Redman v. Commonwealth, 25 Va. App. 215, 220 (1997)).

Whether to apply the ends of justice exception involves two questions: “(1) whether there is

error as contended by the appellant; and (2) whether the failure to apply the ends of justice

provision would result in a grave injustice.” Commonwealth v. Bass, 292 Va. 19, 27 (2016)

(quoting Gheorghiu v. Commonwealth, 280 Va. 678, 689 (2010)). “The burden of establishing a

manifest injustice is a heavy one, and it rests with the appellant.” Holt, 66 Va. App. at 210

(quoting Brittle v. Commonwealth, 54 Va. App. 505, 514 (2009)). Furthermore, “to avail oneself

of the exception, [the appellant] must affirmatively show that a miscarriage of justice has

occurred, not that a miscarriage might have occurred.” Id. (alteration in original) (quoting

Redman, 25 Va. App. at 221 (emphasis in original)).

        “A circuit court, sitting without a jury, ‘is presumed to separate “the admissible from the

inadmissible,” and to have considered only competent evidence.’” Damon v. York, 54 Va. App.

544, 557 n.8 (2009) (quoting Spencer v. Commonwealth, 238 Va. 563, 569 (1989)). This

presumption applies “absent ‘clear evidence to the contrary.’” Breeden v. Commonwealth, 43

Va. App. 169, 188 (2004) (quoting Cole v. Commonwealth, 16 Va. App. 113, 116 (1993)). Here,

both the Commonwealth and Williams informed the trial court that he had not been convicted of

                                                 -5-
possessing the firearm found during the events that led to his 2017 convictions for possession with

intent to distribute, possession with intent to distribute on prohibited property, and felony eluding.

In addition, the parties informed the trial court that no controlled substances were found during the

search of Williams’s residence. In addition, nothing in the trial court’s pre-sentencing statements

demonstrate that it inappropriately considered either of those circumstances. Rather, it expressly

stated that it was considering Williams’s convictions in fashioning its sentence. Thus, the record

does not affirmatively demonstrate that a “miscarriage of justice has occurred,” and Williams’s

argument is barred by Rule 5A:18.

                                      B. Imposition of sentence

        Williams argues that the trial court abused its discretion by imposing three years and seven

months of active incarceration. He asserts that the trial court gave significant weight to the

underlying facts of his 2017 convictions—specifically the firearm found at the scene of the

incident—and “the drug investigation,” which he argues were improperly before the court. He also

characterizes as “untenable” precedent that prevents appellate courts from “grant[ing] relief from

unnecessarily harsh sentences,” arguing that a sentence which amounts to “cruel and unusual

punishment . . . is a product of abuse of discretion.”

        We cannot consider Williams’s challenge to established binding precedent because “we are

bound by decisions of the Supreme Court of Virginia[.]” Vay v. Commonwealth, 67 Va. App. 236,

258 n.6 (2017) (quoting Roane v. Roane, 12 Va. App. 989, 993 (1991)). Furthermore, under the

doctrine of interpanel accord, “a decision of a panel of the Court of Appeals becomes a predicate for

application of the doctrine of stare decisis until overruled by a decision of the Court of Appeals

sitting en banc or by a decision of [the Supreme] Court.” Brown v. Commonwealth, 68 Va. App.

44, 51 n.1 (2017) (quoting Johnson v. Commonwealth, 252 Va. 425, 430 (1996)). “This principle

applies not merely to the literal holding of the case, but also to its ratio decidendi—the essential

                                                  -6-
rationale in the case that determines the judgment.” Hutton v. Commonwealth, 66 Va. App. 714,

724 n.5 (2016) (quoting Clinchfield Coal Co. v. Reed, 40 Va. App. 69, 73-74 (2003)). Thus, we

decline appellant’s implicit invitation to overturn, modify, or reverse established binding precedent.

       After suspending a sentence, a trial court “may revoke the suspension of sentence for any

cause the court deems sufficient that occurred at any time within the probation period, or within the

period of suspension fixed by the court.” Code § 19.2-306(A). “In revocation appeals, the trial

court’s ‘findings of fact and judgment will not be reversed unless there is a clear showing of abuse

of discretion.’” Jacobs v. Commonwealth, 61 Va. App. 529, 535 (2013) (quoting Davis v.

Commonwealth, 12 Va. App. 81, 86 (1991)).

               An abuse of discretion . . . can occur in three principal ways: when a
               relevant factor that should have been given significant weight is not
               considered; when an irrelevant or improper factor is considered and
               given significant weight; and when all proper factors, and no
               improper ones, are considered, but the court, in weighing those
               factors, commits a clear error of judgment.

Landrum v. Chippenham & Johnston-Willis Hosps., Inc., 282 Va. 346, 352 (2011).

       “If the court, after hearing, finds good cause to believe that the defendant has violated the

terms of suspension, then the court may revoke the suspension and impose a sentence in accordance

with the provisions of § 19.2-306.1.” Code § 19.2-306(C).2 “The court may again suspend all or

any part of this sentence for a period up to the statutory maximum period for which the defendant

might originally have been sentenced to be imprisoned, less any time already served, and may place

the defendant upon terms and conditions or probation.” Id. Williams does not contend that the trial

court did not have sufficient cause to revoke his suspended sentences; indeed, he stipulated that he


       2
         Code § 19.2-306(C) was amended effective July 1, 2021. See 2021 Va. Acts Sp. Sess. I,
ch. 538. Neither Williams nor the Commonwealth has challenged the applicability of the
statutory amendment in this case; thus, we do not address that issue here. Moreover, the trial
court has discretion to revoke the suspension and impose or resuspend any or all of the sentence
when, as here, a probationer commits a new offense during the suspension period. Code
§ 19.2-306.1(B).
                                               -7-
had violated the terms of the suspended sentences. Instead, Williams argues that the trial court

abused its discretion by giving significant weight to the “underlying facts of the old conviction,

including those proffered by the Commonwealth regarding the firearm,” and “evidence improperly

proffered about the drug investigation.”

       As relevant to Williams’s claim, Code § 19.2-306.1(B) provides, in relevant part, that

               [i]f the court finds the basis of a violation of the terms and
               conditions of a suspended sentence or probation is that the
               defendant was convicted of a criminal offense that was committed
               after the date of the suspension, . . . then the court may revoke the
               suspension and impose or resuspend any or all of that period
               previously suspended.

The record demonstrates that Williams had suffered a new criminal conviction during the

suspension period. Thus, it was within the trial court’s discretion to “impose or resuspend any or

all” of the previously suspended sentence of eighteen years and seven months. Id.

       It was equally within the trial court’s purview to weigh any mitigating factors Williams

presented, such as Williams’s successful completion of probation, payment of restitution, and his

relationship with his children. See Keselica v. Commonwealth, 34 Va. App. 31, 36 (2000).

However, despite Williams’s argument to the contrary, nothing in the record demonstrates that

the trial court actually considered the presence of the firearm found at the scene of the incident

that led to his 2017 convictions—or evidence about the drug investigation. Accordingly, we

hold that the trial court certainly did not abuse its discretion by imposing an active sentence of

three years and seven months—and that the sentence imposed represents a proper exercise of its

sentencing discretion. See Alsberry v. Commonwealth, 39 Va. App. 314, 321-22 (2002) (finding

the court did not abuse its discretion by imposing the defendant’s previously suspended sentence




                                                 -8-
in its entirety “in light of the grievous nature of [the defendant’s] offenses and his continuing

criminal activity”).3

                                          CONCLUSION

       For the foregoing reasons, the trial court’s decision is affirmed.

                                                                                            Affirmed.




       3
          Williams also implicitly invites us to review his sentence for proportionality, but this
Court declines to engage in a proportionality review in cases that do not involve life sentences
without the possibility of parole. Cole v. Commonwealth, 58 Va. App. 642, 653-54 (2011). We
noted in Cole that the Supreme Court of the United States “has never found a non-life ‘sentence
for a term of years within the limits authorized by statute to be, by itself, a cruel and unusual
punishment’ in violation of the Eighth Amendment.” Id. at 653 (quoting Hutto v. Davis, 454
U.S. 370, 372 (1982) (per curiam)). Cf. Vasquez v. Commonwealth, 291 Va. 232, 243 (2016)
(rejecting Eighth Amendment challenge to 133-year active sentence because the sentence was
imposed for “eighteen separate crimes”).
                                                 -9-